DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 12, in the reply filed on April 22, 2021 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  
Figure 1A4 - #141, 143
Figure 1A5 - #151, 152, 153
Figure 2B – #110.1, 110.2
Figure 2C – #110.1, 110.2
Figure 3A1 - #324
Figure 3A2 - #329
Figure 3A3 - #231, 324
Figure 3B - # 110.1, 110.2, 324
Figure 3C - # 110.1, 110.2, 324
Figure 5B - # 510.1, 510.2
Figure 5C - # 510.1, 510.2
Figure 6A1 - #624
Figure 6A2 - #629
Figure 6A3 - #615, 624
Figure 6B - #510.1, 510.2, 624
Figure 6C - #510.1, 510.2, 624
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 6A3, #110 is not mentioned with regard to this specific figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because Figure 5B uses the reference number 530 twice to refer to the roll of tape.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “the diagonal edge of the finish end of the first piece of tape has a length that is at least sixty-percent (60%) of a circumference of the cable” in claim 10 is unclear, which renders the claim vague and indefinite.  It is unclear from the phrase above what length the diagonal would need to be sixty-percent (60%) of a circumference of the cable as there is no standard size for cables.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hamerski et al. (USPN 6,541,089) in view of Lawson (USPGPub 2006/0053747 A1).

Hamerski et al. disclose an apparatus for color-coding cable (Figures; Abstract; A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The tape of Hamerski et al. may be adhered to a variety of surfaces through the adhesive, including cables, and is capable performing the intended use.), the apparatus comprising: a device having a first pre-cut piece of tape having an adhesive surface covered by a release liner (Figure 11; Column 9, lines 13 – 22; Column 3, lines 20 – 32; Column 8, lines 50 – 60), wherein the first pre-cut piece of tape has a start end and a finish end (Figure 11, the perforations; Column 8, lines 50 – 60), and wherein the finish end has a diagonal edge at an acute angle relative to a lengthwise edge of the first piece of tape (Figure 11, the perforations; Column 8, lines 50 – 60) as in claim 1. With respect to claim 2, the apparatus includes a roll having a plurality of devices (Figures 1 and 5; Column 9, lines 13 – 22).  Regarding claim 3, at least one sideways-extending tab on the release liner (Figure 5 – 11; Column 9, lines 13 – 22).  For claim 4, the release liner includes a first release-liner portion having a first center-end tab and a second release-liner portion having a second center- end tab, and wherein each center-end tab extends from a center-fold line in a direction away from the first piece of tape (Figures 7 – 9; Column 9, lines 13 – 22, wherein there are multiple arrangements of release liners). In claim 5,  the release liner is wider than the first piece of tape, and wherein the first piece of tape is aligned closer to a first side of the release liner such that the release liner extends away from the first piece of tape to a second opposite side in order to provide a spacing distance guide for installation of a plurality of such pieces of tape (Figure 7; Column 9, lines 13 – 22).  With regard to claim 8, the release liner is wider than the first piece of tape such that the release liner extends away from the first piece of tape on both sides of the first piece of tape, and wherein the release liner includes a perforation line configured to permit removal of a first portion of the release liner proximate to the start end of the first piece of tape while a second portion of the release liner remains in place (Figure 11; Column 8, lines 50 – 60; Column 9, lines 13 – 22, wherein there are multiple arrangements of release liners).  As in claim 9, the release liner includes a first release-liner portion having a first center-end tab and a second release-liner portion having a second center- end tab, wherein each center end tab extends from a center fold line in a direction away from the first piece of tape, and wherein the first center-end tab is longer than the second center-end tab (Figures 7 – 11; Column 9, lines 13 – 22, wherein there are multiple arrangements of release liners). With respect to claim 11, the start end of the first piece of tape has a diagonal edge at an acute angle to a lengthwise edge of the first piece of tape, and wherein the acute angle of the diagonal edge of the start end of the first piece of tape is substantially parallel to the acute angle of the diagonal edge of the finish end of the first piece of tape (Figure 11; Column 8, lines 50 – 60; Column 9, lines 13 – 22).  Regarding claim 12, the release liner is wider than the first piece of tape such that the release liner extends away from the first piece of tape on both sides of the first piece of tape, wherein the start end of the first piece of tape has a diagonal edge at an acute angle to a lengthwise edge of the first piece of tape, and wherein the acute angle of the diagonal edge of the start end of the first piece of tape is substantially parallel to the acute angle of the diagonal edge of the finish end of the first piece of tape (Figure 11; Column 8, lines 50 – 60; Column 9, lines 13 – 22).  However, Hamerski et al. fail to disclose a first color-code device, the plurality of color-code devices includes the first color- code device, the apparatus includes a roll having a plurality of color-code devices, wherein the plurality of color-code devices includes the first color-code device and a second color-code device, and wherein the second color-code device is separable from the first color-code device along a perforation line, the first piece of tape includes printed indicia, and the diagonal edge of the finish end of the first piece of tape has a length that is at least sixty-percent (60%) of a circumference of the cable.  

Lawson teaches an apparatus for color-coding cable (Figures; Abstract; A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The tape of Lawson may be adhered to a variety of surfaces through the adhesive, including cables, and is capable performing the intended use.), a first color-code device (Figures; Paragraphs 0001, 0024 and 0026), the plurality of color-code devices includes the first color- code device (Figure 5), the apparatus includes a roll having a plurality of color-code devices (Figures 1 – 5; Paragraphs 0001, 0024 and 0026), wherein the plurality of color-code devices includes the first color-code device and a second color-code device (Figures 1 – 5; Paragraphs 0001, 0024 and 0026), and wherein the second color-code device is separable from the first color-code device along a perforation line (Figures 1 – 5; Paragraphs 0001, 0024 and 0026), and the first piece of tape includes printed indicia (Figures 1 – 5; Paragraphs 0001, 0024 and 0026) for the purpose of labeling articles (Paragraph 0007).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to color-code devices in Hamerski et al. in order to label articles as taught by Lawson.

With regard to the limitation of “the diagonal edge of the finish end of the first piece of tape has a length that is at least sixty-percent (60%) of a circumference of the cable”, Hamerski et al. clearly discloses that the edges of the devices may take on a variety of shapes (Figures 6, 10 and 11).  It would have been an obvious matter of design choice to change the diagonal edge of the tape to be at least 60 % of the circumference of the cable, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within level of ordinary skill in the art.  MPEP 2144.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496.  The examiner can normally be reached on 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
May 7, 2021